                            Case 20-10691         Doc 205   Filed 03/10/21    Page 1 of 2
Entered: March 10th, 2021
Signed: March 10th, 2021



Proposed order does not contain a service list.




           D N
          R A
             ER
         O T
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
            O

                                                        )
         In re:                                         )
                                                        )
         Zachair, Ltd.,                                 )        Case No.: 20-10691-TJC
          N


                                                        )
                                  Debtor.               )        Chapter 11
                                                        )

                             ORDER AUTHORIZING EMPLOYMENT OF
                   HOLLAND & KNIGHT, LLP AS SPECIAL COUNSEL FOR THE DEBTOR

                    Upon consideration of the Application for Authority to Substitute and Employ Holland &

         Knight, LLP, as Special Counsel for the Debtor in Place of Womble Bond Dickinson (US) LLP

         (the “Application”)1 and the Verified Statement of Louis J. Rouleau (the “Verified Statement”),

         filed by the above-captioned debtor and debtor in possession (the “Debtor”), all as more fully set
         1
                 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such
         terms in the Application.
                                                            16
                 Case 20-10691      Doc 205     Filed 03/10/21      Page 2 of 2




forth in the Application; and upon consideration of the Verified Statement; and the Court being

satisfied based on the representations made in the Application and the Verified Statement that (i)

Holland & Knight LLP (“H&K”) neither represents nor holds an interest adverse to the Debtor or

to its estate with respect to the matter(s) for which H&K is to be engaged; (ii) H&K is duly

qualified to represent the Debtor as special counsel under section 327(e) of the Bankruptcy Code;

and (iii) the employment of H&K is necessary and would be in the best interest of the Debtor, its

estate, and its creditors; and due notice of the Application having been given; and it appearing



  D N
that no other or further notice need be given; and after due deliberation and sufficient cause

appearing therefor, it is hereby
 R A
       ORDERED that the Application is APPROVED; and it is further
    ER ORDERED that, pursuant to section 327(e) of the Bankruptcy Code, the Debtor is
O T
authorized to retain and employ H&K as its special counsel in connection with the Lawsuit
   O

effective as of January 13, 2021, on the terms set forth in the Application, with compensation and

reimbursement of expenses subject to further Order of this Court.
 N


       ORDERED that this Court shall retain jurisdiction to resolve all matters arising out of

the Application or this Order.

                                       END OF ORDER




                                               17
